Dismissed and Memorandum Opinion filed May 20, 2004








Dismissed and Memorandum Opinion filed May 20, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00289-CV
____________
 
ELSIE GILFOND,
Appellant
 
V.
 
NEBO BANDOVIC,
Appellee
 

 
On Appeal from the
152nd District Court
Harris County, Texas
Trial Court Cause
No. 03-23212
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed December 11,
2003.  On May 12, 2004, appellant filed a
motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 20, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.